    Case 1:19-cr-10041-JDB Document 134 Filed 12/18/19 Page 1 of 8                             PageID 443



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                                   )
                                                            )
                 Plaintiff,                                 )        CR. NO. 1:19-cr-10041-JDB-2
                                                            )
vs.                                                         )
                                                            )
BRITNEY PETWAY and                                          )
CHARLES ALSTON,                                             )
                                                            )
                 Defendants.                                )


     GOVERNMENT’S OPPOSITION TO DEFENDANT CHARLES ALSTON’S
                   SUPPLEMENTAL MOTION TO SEVER
______________________________________________________________________

        The United States hereby opposes Defendant Charles Alston’s (the “Defendant’s”)

Supplemental Motion to Sever. 1 Since Defendant Alston filed his first motion to sever, he

is now charged in a superseding indictment with not only conspiring with Britney Petway

to illegally distribute controlled substances, but he is also charged alongside his Co-

Defendant with five substantive counts of distribution and aiding and abetting. In his

second motion to sever, Defendant Alston still has not carried his heavy burden to show

“substantial, undue or compelling prejudice” that would result from a joint trial, as this

Circuit requires. See United States v. Caver, 470 F.3d 220, 238 (6th Cir. 2006) (quoting

United States v. Davis, 177 F.3d 552, 558 (6th Cir.1999)). Instead, the crux of Alston’s

argument in his second motion is the same as the first: that evidence against his co-

Defendant is stronger and this may spillover to him. Because Alston continues to “argue[]


1
 The Government incorporates by reference the background and arguments made in its first Opposition to
Defendant’s Motion to Sever (Dkt. 72).
                                                      1
    Case 1:19-cr-10041-JDB Document 134 Filed 12/18/19 Page 2 of 8                                 PageID 444



nothing more than a possible danger of spillover evidence,” this Court’s reasoning in

denying severance remains sound. Accordingly, his supplemental motion to sever should

be denied.

                                                    BACKGROUND

         On April 15, 2019, Defendants Charles Alston and Britney Petway were charged

by indictment with one count of Conspiracy to Distribute and Dispense Controlled

Substances, in violation of 21 U.S.C. § 846 (Dkt. 3). The indictment alleges that the

purpose and object of the drug conspiracy was for Petway and Alston to “unlawfully enrich

themselves” by, among other things, “prescribing controlled substances without a

legitimate medical purpose and outside the scope of professional practice”; “generating

large profits from those prescriptions”; and “diverting the proceeds from those controlled

substance prescriptions” for their personal use and benefit. 2 In addition to conspiracy to

distribute controlled substances, Defendant Alston and co-Defendant Petway, were

charged by superseding indictment on November 18, 2019, with five substantive counts

of aiding and abetting and distribution outside the scope of professional practice and not

for a legitimate medical purpose, in violation of 21 U.S.C. § 841 and 18 U.S.C. § 2 (Dkt.

120).

         On June 4, 2019, Defendant Alston filed his first motion to sever (Dkt. 65). In his

motion, Alston argued that “[t]he alleged acts take place over a term of three years (July

2016-April 2019)” and that Alston’s “alleged involvement in any of these acts is based


2
  Contrary to Defendant Alston’s suggestion at pg. 3 n. 3 in his current motion (Dkt. 130), the superseding
indictment and the first indictment contain the same language in Paragraph 17. Accordingly, Defendant Alston’s
assertion that “[o]ne reason the Court found that Rule 8 was not violated was due to the fact that only Ms. Petway
and Dr. Alston were charged in a single conspiracy . . . the current indictment has alleged other co-conspirators
‘known and unknown to the Grand Jury’” is of no moment, given that this argument is not based in fact.
                                                           2
 Case 1:19-cr-10041-JDB Document 134 Filed 12/18/19 Page 3 of 8                PageID 445



solely on the fact that he served as the co-Defendant’s preceptor, a supervision that

ended in 2018” (Id. at 2). He argued, inter alia, that “[b]ased on the amount of evidence

that [would] be admissible against the co-Defendant as compared to the admissible

evidence against Defendant Alston, the jury [would] be faced with the enormous task of

sifting through an inordinate amount of evidence hardly containing a trace of Defendant

Alston’s name when deliberating his fate” (Id. at 3). He further contended that “[p]rejudicial

spill-over [would] occur and prevent Defendant Alston from receiving a fair trial” (Id.). The

government opposed Defendant Alston’s Motion to Sever on June 18, 2019 (Dkt. 72).

The Court denied Defendant Alston’s Motion to Sever on July 1, 2019, noting that “[a]

great disparity of evidence alone will not serve as a basis for severance” and that because

Alston “argued nothing more than a possible danger of spillover evidence, and because

both Defendants are charged in a single count, his motions brought under Rules 8 and

14 [were] denied” (See Dkt. 72 (citing United States v. Thomas, 728 F.2d 313, 319 (6th

Cir. 1984), abrogated on other grounds by United States v. Carroll, 26 F.3d 1380 (6th Cir.

1994)).

       On December 4, 2019, Defendant Alston filed the instant motion to sever (Dkt.

130). In his motion, he argues that “[t]he spillover danger is no longer speculative or

‘possible’” and that “[t]he spillover is real” (Id. at 4). Alston cites bank records and

Petway’s previous statements, as additions to his previous argument (Id. at 2). He further

argues, that he “was not involved in any companion cases or related to any of the parties

in the numerous other indictments the government has obtained involving the ‘pill mill’

cases” (Id.). He also notes he has nothing to do with investigations regarding money

laundering or drug trafficking (Id.). According to Alston, “[t]he disparity of evidence and
                                              3
 Case 1:19-cr-10041-JDB Document 134 Filed 12/18/19 Page 4 of 8                    PageID 446



repeated limiting instructions reasonably create the certainty of spill-over and prejudice

against Dr. Alston” (Id. at 6).

                                         LEGAL STANDARD

       Federal Rule of Criminal Procedure 8(b) permits joinder of defendants “if they are

alleged to have participated in the same act or transaction, or in the same series of acts

or transactions, constituting an offense or offenses.” Fed. R. Crim. P. 8(b). “For the sake

of promoting efficiency and avoiding the potential for inconsistent verdicts, joint trials of

defendants who are indicted together are actually encouraged rather than discouraged.”

United States v. Cope, 312 F.3d 757, 779 (6th Cir. 2002) (citing Zafiro v. United States,

506 U.S. 534, 537 (1993)); see also Richardson v. Marsh, 481 U.S. 200, 209-10 (1987).

The public interest in joint trials is especially strong “when two defendants are accused of

participating in a conspiracy or joint scheme.” Cope, 312 F. 3d at 780 (citing United States

v. Weiner, 988 F.2d 629, 634 (6th Cir. 1992)). “It is well settled that joinder is proper under

Rule 8(b) where an indictment charges multiple defendants with participation in a single

conspiracy.” United States v. (Thomas) Warner, 690 F.2d 545, 551(6th Cir. 1982).

       Pursuant to Federal Rule of Criminal Procedure 14(a), “[i]f the joinder of offenses

or defendants in an indictment . . . appears to prejudice a defendant or the government,

the court may order separate trials of counts, sever the defendants’ trials, or provide any

other relief that justice requires.” Fed. R. Crim. P. 14(a). However, “[s]everance is required

‘only if there is a serious risk that a joint trial would compromise a specific trial right of one

of the defendants, or prevent the jury from making a reliable judgment about guilt or

innocence.’” United States v. Walls, 293 F.3d 959, 966 (6th Cir. 2002) (quoting Zafiro,

506 U.S. at 539). “When a defendant seeks a severance, he has a heavy burden of
                                                4
 Case 1:19-cr-10041-JDB Document 134 Filed 12/18/19 Page 5 of 8               PageID 447



showing specific and compelling prejudice . . . .” United States v. Causey, 834 F.2d 1277,

1287 (6th Cir. 1987) (citations omitted). “Defendants are not entitled to a separate trial

simply because they may have a better chance of acquittal if they were tried alone.”

United States v. Breinig, 70 F.3d 850, 853 (6th Cir. 1995).

                                          ARGUMENT

       Defendant’s supplemental motion to sever simply rehashes arguments previously

denied by this Court, and ignores that the superseding indictment in fact strengthens the

case against severance. Indeed, Alston does not address that he is now not only charged

with conspiring with his co-Defendant, but also charged alongside Petway with aiding and

abetting unlawful distribution in five substantive counts. Because Petway and Alston are

alleged to “have participated in the same act or transaction, or in the same series of acts

or transactions, constituting an offense or offenses,” and in particular the same

conspiracy, they should be tried together under Rule 8. Moreover, Alston still has pointed

to no compelling prejudice that warrants severance under Rule 14.

       Alston continues to focus on the evidence against Petway as compared to him.

However, “[a] great disparity of evidence alone will not serve as a basis for severance.”

United States v. Thomas, 728 F.2d 313, 319 (6th Cir. 1984), abrogated on other grounds

by United States v. Carroll, 26 F.3d 1380 (6th Cir. 1994); United States v. Gallo, 763 F.2d

1504, 1525 (6th Cir.), on reh'g in part sub nom. United States v. Graewe, 774 F.2d 106

(6th Cir. 1985) (“Merely because inflammatory evidence is admitted against one

defendant, not directly involving another codefendant (and with which the other is not

charged) does not, in and of itself, show substantial prejudice in the latter’s trial”); see

also United States v. (Robin) Warner, 971 F.2d 1189, 1196 (6th Cir.1992) (“A defendant
                                             5
 Case 1:19-cr-10041-JDB Document 134 Filed 12/18/19 Page 6 of 8                PageID 448



is not entitled to severance because the proof is greater against a co-defendant.” (citing

United States v. Anderson, 626 F.2d 1358, 1373 (8th Cir.1980))).

       Moreover, Alston is not detached from the evidence, as he suggests. For example,

Alston argues (at 2) that he “is being attached to this indictment solely on the erroneous

assertion that as the preceptor he tacitly approves all the prescriptions written by Ms.

Petway”; that he “reviews only a small fraction of patient files on a monthly basis”; and

that “[t]his procedure is in compliance with Tennessee law.” Yet, his own expert report

states that “a collaborating physician should sign all outpatient visit notes of patients who

have been prescribed scheduled drugs” and that “a collaborating physician is required by

law to review all such charts, [though] he/she has no foolproof way to insure this is being

accomplished” (emphasis added). In fact, his signature is on patient charts who allegedly

received controlled substances unlawfully. In addition, the instant motion cites bank

records as more evidence that is unrelated to him, yet disregards that these records

contain multiple checks for $750 written from “Superior Health and Wellness” to “Charles

Alston.” Furthermore, Alston complains about Petway’s statements related to a prior

practice, and he asserts (at 2) that he “was not involved in any companion cases or related

to any of the parties in the numerous other indictments the government has obtained

involving the ‘pill mill’ cases.” But this is not accurate; he was indeed a preceptor at the

prior practice that is the subject of another indictment.

       Finally, Alston has pointed to no concrete basis why a limiting instruction is not

sufficient. His motion concludes that “limiting instructions may be useful in certain

scenarios, [but] cannot be so in this case” because “[n]early every piece of admitted

evidence will require limiting.” He does not, however, provide a basis for this assertion.
                                              6
 Case 1:19-cr-10041-JDB Document 134 Filed 12/18/19 Page 7 of 8            PageID 449



Because Petway and Alston are charged in the same conspiracy, much of the evidence

against Petway is also admissible against Alston. See, e.g., United States v. Coronado,

No. 13-CR-20813, 2014 WL 6475824, at *8 (E.D. Mich. Nov. 19, 2014) (citing United

States v. Capps, 48 F.3d 1220, *5 (6th Cir.1995)) (“evidence admissible against a co-

conspirator at trial is admissible against any other co-conspirator”). Even assuming,

arguendo, that the evidence against Petway is not admissible against Alston, the jury is

still “presumed capable of sorting out evidence”; Defendant’s bald assertion to the

contrary does not overcome this Sixth Circuit instruction. See United States v. Cobleigh,

75 F.3d 242, 247–48 (6th Cir. 1996) (citing United States v. Moore, 917 F.2d 215, 222

(6th Cir.1990) (“The jury must be presumed capable of sorting out the evidence and

considering the cases of each defendant separately.”)).

      The Defendants are properly joined under Rule 8, and Defendant Alston has not

met his burden under Rule 14 to show prejudice requiring severance. Accordingly, his

motion should be DENIED.



                                                Respectfully submitted,



                                                D. MICHAEL DUNAVANT
                                                United States Attorney


                                         By:           /s/ Jillian Willis _______
                                                JILLIAN D. WILLIS
                                                Trial Attorney
                                                United States Department of Justice
                                                Criminal Division, Fraud Section


                                            7
 Case 1:19-cr-10041-JDB Document 134 Filed 12/18/19 Page 8 of 8                PageID 450



                              CERTIFICATE OF SERVICE

      I, Jillian Willis, Trial Attorney in the United States Department of Justice, Criminal

Division, hereby certify that a copy of the foregoing pleading was forwarded by electronic

means via the court’s electronic filing system to counsel for the defendant.

      THIS the 18th day of December, 2019.



                                                        /s/ Jillian Willis    _____
                                                JILLIAN D. WILLIS
                                                Trial Attorney
                                                United States Department of Justice
                                                Criminal Division, Fraud Section




                                            8
